ALLOWANCE
Claims 1-20 are allowed. Claims 1, 8 and 15 are the Independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is an examiner’s statement of reasons for allowance: The claims describe presentation and collection of interaction data for variation content. A first variation content for a website having first dynamic content that changes according to user interaction to a first plurality of users is provided. A second variation content for a website having second dynamic content that changes according to user interaction to a second plurality of users is provided.  User interaction for the first dynamic content of the first variation for the first plurality of users and similarly the second plurality of users is detected and collected has metrics which is then provided in a graphical user interface (GUI) that comprises a dynamic delta heatmap overlaid on the content item and illustrates differences between the first plurality of user interaction to the first variation of the content item and the second plurality of users interaction with the second variation of the content item. Correlation between the first and second plurality of user interactions along with a conversion metric is determined. When the first dynamic content has a higher conversion metric than the second dynamic content, a first variation recommendation for the first dynamic content is sent to the client device. The invention provides an improvement in visualizing interactivity metrics for variation contents between two different groups of users using dynamic delta heatmaps.
The prior art of Optimizely (NPL) discloses collecting user interaction data on different elements of the webpage which include virtually any interactive content such as a links, buttons etc. (see pg. 6). Nowhere does the reference teach or support presentation of dynamic delta heatmap overlay reflecting differences between interaction data for different dynamic content.
The cited art of McElfresh (U.S. Pub 2008/0097834) discloses placement of advertisements as dynamic content that changes within a webpage based on collected user information (see abstract & paragraphs 35-36). Nowhere does the reference teach or support presentation of dynamic delta heatmap overlay reflecting differences between interaction data for different dynamic content.
The Cited art of Zholudev (U.S. 10,558,712) discloses enhanced tracking of user interactions on a sub-document level (See abstract). He further teaches application of heatmaps regarding user interaction data (see col. 4, lines 50-67). Nowhere does the reference teach or support presentation of dynamic delta heatmap overlay reflecting differences between interaction data for different dynamic content.
None of the cited references teach or suggest these features. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-F 10:30am-7:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
6/4/2022